988 A.2d 1175 (2010)
201 N.J. 151
Mortimer HETSBERGER, Appellant-Movant,
v.
NEW JERSEY DEPARTMENT OF CORRECTIONS, Respondent-Respondent.
M-749 September Term 2009, 065206
Supreme Court of New Jersey.
February 17, 2010.
ORDERED that the motion for leave to appeal is granted and the matter is summarily remanded to the Appellate Division, which shall enter an order forthwith setting a date certain by which defendant shall file its brief in this matter and advising that no further extensions will be granted.